Case 19-10578-SDM   Doc 6   Filed 02/08/19 Entered 02/08/19 15:45:24   Desc Main
                            Document      Page 1 of 8
Case 19-10578-SDM   Doc 6   Filed 02/08/19 Entered 02/08/19 15:45:24   Desc Main
                            Document      Page 2 of 8
Case 19-10578-SDM   Doc 6   Filed 02/08/19 Entered 02/08/19 15:45:24   Desc Main
                            Document      Page 3 of 8
Case 19-10578-SDM   Doc 6   Filed 02/08/19 Entered 02/08/19 15:45:24   Desc Main
                            Document      Page 4 of 8
Case 19-10578-SDM   Doc 6   Filed 02/08/19 Entered 02/08/19 15:45:24   Desc Main
                            Document      Page 5 of 8
Case 19-10578-SDM   Doc 6   Filed 02/08/19 Entered 02/08/19 15:45:24   Desc Main
                            Document      Page 6 of 8
Case 19-10578-SDM   Doc 6   Filed 02/08/19 Entered 02/08/19 15:45:24   Desc Main
                            Document      Page 7 of 8
Case 19-10578-SDM   Doc 6   Filed 02/08/19 Entered 02/08/19 15:45:24   Desc Main
                            Document      Page 8 of 8
